Citation Nr: 1117135	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an increased rating for migraines, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reported that she served on active duty from July 1978 to July 1982.  She also reported Navy Reserve service since January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2006, a statement of the case was issued in August 2006, and a substantive appeal was received in October 2006.

Although a Board hearing was requested, the Veteran informed the RO that she would not report for her scheduled January 2011 hearing, and she did not appear for the hearing.

In February 2007, the Veteran testified at an RO hearing; a transcript of this proceeding is associated with the claims file.

The Board observes that the April 2005 rating decision denied service connection for endometriosis, low back disability, and left shoulder disability.  The Veteran's January 2006 notice of disagreement included the denial of entitlement to service connection for endometriosis, low back disability, and left shoulder disability.  Subsequently, an August 2010 RO rating decision granted service connection for endometriosis, status post total abdominal hysterectomy, bilateral salpingo-oophorectomy, musculoligamentous strain, lumbar spine, and left shoulder strain.  Thus, those issues are not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also, in August 2010, the RO assigned a higher initial rating of 30 percent for the Veteran's service-connected migraines, effective February 14, 2005.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to service connection for right and left knee disability, the Board notes that the Veteran has not been afforded a VA medical examination to assess the nature and etiology of this claimed disability.  In this regard, VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.

The Board finds the Veteran's statements and testimony describing the onset and duration of her right and left knee pain to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  Post-service treatment records document current right and left knee disability.  Under these circumstances, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board observes that all service treatment records are not associated with the claims file.  In this regard, the Board notes that the Veteran submitted some service treatment records pertaining to her active duty service and Navy Reserve service; however, it appears as though all of the Veteran's service treatment records were not submitted.

The Board notes that, in July 2004, the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records for the time period from July 1978 to July 1982.  However, the NPRC's response shows that it could not identify a record based on the information furnished, and that, if additional information could be obtained, the request should be resubmitted.  Therefore, the Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain the Veteran's active duty service treatment records.  Also, the record is unclear as to whether the RO has made any attempts to obtain the Veteran's Navy Reserve service treatment records.  The Board finds that the service treatment records would be pertinent to the Veteran's claim.  In addition, the Veteran stated on her January 2006 notice of disagreement that she received treatment at the Miramar Naval Air Station in 1983.

Therefore, in order to more fully address the Veteran's contentions, the Board concludes it appropriate to again request and obtain all of her active duty service treatment records and Navy Reserve treatment records, as well as treatment records from the Miramar Naval Air Station.  As such, the AMC/RO should request and obtain these treatment records.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Also, any recent VA treatment records relevant to the appeal should be obtained.

Furthermore, the Board notes that the claims file does not contain the Veteran's DD Form 214 (or equivalent documentation corresponding to her discharge from active duty) pertaining to her claimed active duty service from July 1978 to July 1982.  In light of the need to return the case for other development, the AMC/RO should obtain the Veteran's DD Form 214 or equivalent documentation.

Also, the Board notes that a separate claims file may be located at the Muskogee, Oklahoma RO.  The Board finds that the AMC/RO should take appropriate action to determine whether an additional claims file exists, and, if so, obtain that claims file.

Lastly, as to the Veteran's claim of entitlement to an increased rating for migraines, the Board finds that this claim must be deferred pending completion of the additional evidentiary development outlined above, since the additional evidence may impact the determination on the claim for a higher initial rating.  See Moore v. Shinseki, 555 F.3d 1369, 1374-75 (Fed.Cir.2009).  The Board notes that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to determine whether an additional claims file is located at the Muskogee, Oklahoma RO, or at a storage facility.  If such file exists, a request to obtain the claims file should be made to the RO or appropriate storage facility.  If an additional claims file is not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to obtain the Veteran's DD Form 214 (or equivalent documentation corresponding to her discharge from active duty) pertaining to her active duty service from July 1978 to July 1982.

3.  The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's active duty service treatment records (from July 1978 to July 1982) that are not already incorporated into the claims file.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's Navy Reserve service treatment records (since January 1983) that are not already incorporated into the claims file.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

5.  The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's relevant treatment records from the Miramar Naval Air Station, specifically including any records documenting treatment for her right or left knee in 1983.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

6.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA San Diego Healthcare System since August 2010.

7.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of her claimed right and left knee disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner(s) should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right knee disability is causally related to her active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's left knee disability is causally related to her active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

8.  After completion of the above, any additional development deemed appropriate should be undertaken by the AMC/RO, including additional examination of the Veteran if necessary.  See 38 C.F.R. § 3.159(c); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

9.  In the interest of avoiding further remand, the AMC/RO should review the examination report(s) obtained and ensure that adequate opinions with rationale have been offered.

10.  Then, the issues on appeal should be readjudicated by the AMC/RO.  If the benefits sought are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


